Citation Nr: 0218077	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  94-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to increased evaluation for service-connected 
rheumatoid arthritis of multiple joints with ankylosing 
spondylitis, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran served on active duty from July 1975 through 
February 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 1992 RO rating decision 
which denied the veteran a rating in excess of 40 percent 
for his rheumatoid arthritis.  A subsequent RO rating 
decision in October 1992 increased the veteran's 
evaluation for rheumatoid arthritis to 60 percent.  The 
veteran's appeal for a higher rating for his arthritis was 
remanded by the Board in January 1997.  The claim returns 
to the Board following additional development.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the 
claim addressed in this decision has been obtained.

2.  The veteran's service-connected ankylosing spondylitis 
is currently manifested by continuous spinal and 
sacroiliac pain and by pain in the peripheral joints, with 
pain moving from body part to body part, and with 
confirmed pain on objective examination in at least six or 
more joints other than the spinal column and sacroiliac 
articulation on each private or VA examination during the 
pendency of this appeal.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for 
an increased evaluation to 80 percent for ankylosing 
spondylitis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5002 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptomatology of his 
service-connected rheumatoid arthritis with ankylosing 
spondylitis of multiple joints is more disabling than is 
reflected in his current 60 percent rating.  In 
particular, the veteran argues that the symptoms of 
ankylosing spondylitis should be evaluated as chronic 
residuals, with an evaluation assigned for each affected 
major joint or joint group.  The veteran contends that 
evaluation of his disability as a chronic disease rather 
than as an active process would be more favorable to him.

Historically, the veteran was granted service connection 
for rheumatoid disease with sacroiliitis by a November 
1982 rating decision, and a 40 percent evaluation was 
assigned for that disability under DC 5002.  A rating 
decision prepared in October 1992 increased that 
evaluation to 60 percent, effective in October 1991.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law removes the requirement that a veteran 
present a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date, and thus applies to the claims before the Board on 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C.A. § 5107, was intended to 
have retroactive effect).  The VCAA provides that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, requires the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date (with the exception of the amendments to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is 
no issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran has been informed of the evidence and of the 
criteria for a higher evaluation, by numerous statements 
and supplemental statements of the case, and by two Board 
remands, during the 10 years of the pendency of this 
appeal.  By the discussion in a March 2002 supplemental 
statement of the case (SSOC), the veteran was notified of 
the enactment of the VCAA and the provisions of that act.  
In particular, the veteran has identified records of one 
other practitioner, Dr. W., as relevant, and the RO has 
informed the veteran that Dr. W. did not provide records 
in response to VA's request.  The RO advised the veteran 
that he should obtain the records directly from the 
physician.  


The veteran has also been afforded multiple VA 
examinations, including in December 1991, December 1993, 
October 1997, March 1999, and October 2000.  The veteran 
testified at a personal hearing conducted in July 1992. 

The decision below is favorable to the veteran, and grants 
him the benefits he requested in a July 1999 statement.  
The Board notes that the veteran did not request a total 
schedular evaluation and specifically stated that he did 
not wish to seek a total evaluation based on individual 
unemployability.  Because this decision grants the 
benefits requested by the veteran, the Board finds that it 
would be adverse to the veteran's interests to further 
delay resolution of the claim to ensure that all duties 
under VCAA have been met.

Applicable law and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where the particular disability for which the veteran is 
service connected is not listed in the Schedule For Rating 
Disabilities, it may be rated by analogy to a closely 
related disease in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27; see also Lendenmann 
v. Principi, 3 Vet. App. 345, 348 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  An analogous 
rating may only be assigned where the service-connected 
disability is not listed in the rating schedule. 

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of 
usefulness of the affected part, and 38 C.F.R. §§ 4.40, 
4.45 and 4.59 require consideration of functional 
disability due to arthritis, weakened movement, excess 
fatigability, incoordination, pain on movement, or flare-
ups.  These requirements enable VA to make a more precise 
evaluation of the level of disability and of any changes 
in the condition.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In this case, the veteran's original diagnosis was 
rheumatoid arthritis with sacroiliitis, and that 
disability was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5002, which provides the criteria for 
evaluating disability due to rheumatoid arthritis as an 
active process with constitutional manifestations or on 
the basis of chronic residuals.  On the recent 
examinations, VA examiners have stated that the findings 
in the veteran's case are inconsistent with rheumatoid 
arthritis but are consistent with ankylosing spondylitis.  
There is no specific diagnostic code or specific rating 
criteria for ankylosing spondylitis, so the veteran's 
disability continues to be evaluated under Diagnostic Code 
5002 by analogy.  

Under Diagnostic Code 5002, disability associated with 
rheumatoid arthritis with active joint involvement which 
is totally incapacitating warrants a 100 percent 
disability evaluation.  Rheumatoid arthritis (atrophic) as 
an active process with less than the criteria for a 100 
percent, but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a 
lesser number over prolonged periods, warrants a 60 
percent evaluation.  Symptom combinations productive of a 
definite impairment of health and objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year warrant a 40 percent 
evaluation.

Regarding the chronic residuals of rheumatoid arthritis, 
the residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, are to be rated under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of the 
motion of a specific joint or joints involved is 
noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5002.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of 
painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  DC 5002 
specifically notes that the ratings for the active process 
will not be combined with the residual ratings for 
limitation of motion or ankylosis.  Under 38 C.F.R. § 
4.71a, DC 5002, the rating provider is to assign the 
higher possible evaluation.

When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected.  38 C.F.R. § 4.71a, DC 5002.  For the 
purpose of rating disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

Facts and Analysis

In November 1991, the veteran submitted a statement in 
which he reported that his health was declining.  A 
September 1991 private medical statement from A.G.D., MD, 
indicated that the veteran had ankylosing spondylitis with 
progressive loss of motion of the spine from the 
sacroiliac joints to the cervical area.  

On VA examination conducted in December 1991, the veteran 
complained of pain in both wrists, both hands, both 
elbows, both feet, and in the knees, as well as in the 
neck and upper spine.  The elbows, wrists, ankles, knees, 
and cervical spine were positive for tenderness.  
Radiologic examination of the hands, wrists, and spine 
were unremarkable except for degenerative joint disease or 
osteoarthritic changes in the spine.  The examiner 
concluded that the veteran had rheumatoid arthritis of 
multiple joints with early ankylosing spondylitis by 
history but no evidence of ankylosing spondylitis on 
radiologic examination.

A statement from Dr. D. dated in March 1992 stated that 
the veteran had pain, swelling, stiffness, and loss of 
motion in his peripheral joints and 2+ synovitis in some 
joints of the hands and in the wrists, with limited 
motion.  Dr. D. also stated that the veteran's ankles were 
swollen and painful on rotation.

At a personal hearing conducted in the July 1992, the 
veteran testified that he first noted increased problems 
with his spine, chest, shoulders, and neck, and then pain 
in other joints.  He took Indocin and Advil, but developed 
ulcers.  He tried gold treatments.  He reported difficulty 
getting in and out of a vehicle as well as difficulty with 
activities such as walking or pushing or pulling objects.

By a private medical statement dated in September 1992, 
Dr. D. again reported that the veteran had ankylosing 
spondylitis with considerable peripheral arthritis which 
caused swelling, pain, and limitation of motion in 
multiple peripheral joints.  Dr. D. also stated that the 
veteran's symptoms were poorly controlled with 
nonsteroidal anti-inflammatory drugs.

In October 1993, the veteran indicated that his symptoms 
were causing him to be confined to bed at times, and he 
submitted a claim for aid and attendance.  VA outpatient 
clinical notes reflect that the veteran complained of 
increased pain and stiffness, especially in the spine.

On VA examination conducted in December 1993, the veteran 
stated he had pain in both hands.  He was able to feed 
himself but unable to keep his house clean.  The veteran 
was a full-time college student and was able to drive, 
although he reported joint pain which caused difficulty 
getting in and out of a vehicle.  The veteran was able to 
walk, although walking was painful.  He reported that the 
pain moved from one location to another in his body.  

In March 1997, the veteran submitted a statement in which 
he reported having undergone surgery for Morton's neuroma.  
He attributed the Morton's neuroma to walking on a leg 
rotated by ankylosing spondylitis.  January 1997 private 
clinical notes reflect that the veteran was able to resume 
pre-surgical activities after removal of the Morton's 
neuroma, including playing golf.  In April 1997, he sought 
treatment for increased joint pain.

In a statement submitted in August 1997, the veteran 
reported having difficulty sleeping as a result of pain, 
and reported continuous pain and swelling in the hands and 
legs.  On VA examination conducted in October 1997, the 
veteran was able to rise on his heels and toes, with some 
pain in the right foot.  Ankle joint range of motion was 
without pain.  Neck motion was limited to 60 degrees and 
was painful.  There was obvious pain and discomfort in the 
shoulders, hips, and knees.  The examiner specifically 
noted that the veteran's small joints were not affected at 
that time.  The examiner concluded that the veteran was 
quite debilitated by his arthritis.  The examiner also 
concluded that the veteran's symptoms of foot pain related 
to Morton's neuroma were aggravated by his ankylosing 
spondylitis.  

On VA examination conducted in March 1999, the veteran 
complained of pain and stiffness of the wrist, hands, 
shoulders, hips, knees, and back, as well as pain with 
chest expansion.  The veteran reported that he was unable 
to work when his symptoms flared up.  The veteran was an 
accountant, and stated that he had only 20 hours of 
accumulated sick leave despite having been a federal 
employee for nearly 20 years, because he had to take so 
much sick leave when his joint problems flared up.  
Extension at the hip was to 30 degrees bilaterally.  
Adduction was to 25 degrees bilaterally.  External 
rotation was to 60 degrees bilaterally, and internal 
rotation to 15 degrees.  Motion of the knees was from 0 
degrees in extension to 120 degrees of flexion.  The 
examiner stated that knee stability was good.  Ankle range 
of motion was to 10 degrees of dorsiflexion and 30 degrees 
of plantar flexion.  Shoulder flexion was from 0 to 120 
degrees on active motion, and there was pain only at the 
extremes of shoulder motion.  The examiner reported the 
ranges of motion of the veteran's elbow and wrist, but did 
not state whether motion was painful or not.  Radiologic 
examination disclosed fused bilateral sacroiliac joints, 
degenerative changes of the hips, and degenerative 
changes, L5-S1.  The veteran was spondylitis HLA B27 
positive.  The examiner concluded that the examination was 
not consistent with rheumatoid arthritis, but was 
consistent with ankylosing spondylitis.

By a statement submitted in May 1999, the veteran 
indicated that the evidence from Dr. W. had not been 
considered.  The veteran was informed that records had 
been requested from Dr. W., but no records had been 
furnished.  The veteran was advised that he should obtain 
the records from Dr. W. directly.  

On VA examination conducted in October 2000, the veteran 
continued to complain of constant pain in all joints, 
interfering with activity during the day and interfering 
with sleep at night.  The examiner stated that cervical 
spine flexion and extension were normal, lateral flexion 
lacked 10 degrees on the left and 20 degrees on the right, 
and rotation lacked 35 degrees bilaterally.  Pain was 
present with three-quarters of the range of motion.  
Lumbar spine forward flexion lacked 5 degrees, extension 
backwards lacked 25 degrees, lateral flexion lacked 15 
degrees bilaterally, and rotation lacked 15 degrees 
bilaterally.  Pain was present on three-quarters of 
rotation.  Thoracic spine forward flexion lacked 20 
degrees, extension backwards was normal, lateral flexion 
lacked 10 degrees bilaterally, and rotation lacked 10 
degrees bilaterally.  Pain was present at three-quarters 
of the range of motion.

Examination also disclosed normal ankle dorsiflexion 
bilaterally, normal plantar flexion on the right, and that  
plantar flexion lacked 10 degrees on the left.  There was 
pain half way through range of motion.  Bilateral knee 
flexion was from zero to 115 degrees with pain at full 
flexion.  Extension was to zero degrees bilaterally.  
Ligaments appeared to be intact.  Hip flexion was from 
zero to 100 degrees bilaterally with pain.  Extension was 
from zero to 20 degrees bilaterally with pain.  Adduction 
was from zero to 20 degrees bilaterally with pain at full 
adduction and lacking five degrees.  Abduction lacked 10 
degrees on the right and 25 degrees on the left, with pain 
at full abduction.  Bilateral external rotation lacked 40 
degrees.  Bilateral internal rotation lacked 30 degrees, 
without pain.  

Right shoulder forward flexion lacked 10 degrees, 
abduction lacked 10 degrees, external and internal 
rotation lacked 10 degrees.  Left shoulder flexion lacked 
35 degrees, abduction lacked 40 degrees, external rotation 
was normal, internal rotation lacked 20 degrees.  There 
was pain halfway through range of motion of the shoulders.  
Bilateral elbow flexion lacked 10 degrees and was 
painless.  Extension was to zero degrees.  Right wrist 
palmar flexion lacked 35 degrees, dorsiflexion lacked 30 
degrees, ulnar deviation lacked 15 degrees, and radial 
deviation was normal.  There was no appreciable pain in 
the wrist.  Left wrist palmar flexion lacked 10 degrees, 
dorsiflexion and radial deviation were normal, and ulnar 
deviation lacked 5 degrees.  There was no pain in the left 
wrist.  The diagnoses included history of rheumatoid 
arthritis and ankylosing spondylitis which persists and 
decreased range of motion in all of the joints.

Analysis

The veteran was first found to have spondylitis, based on 
a positive HLA B27 laboratory examination, during service.  
The veteran's service separation occurred in 1980, more 
than 10 years prior to the claim underlying this appeal.  
The veteran's service discharge is now more than 20 years 
ago.  The Board agrees that, if it results in a more 
favorable determination, the veteran's service-connected 
spondylitis should be evaluated based on chronic residuals 
rather than as an active process.

Clinical records establish that the veteran's service-
connected spondylitis affected the veteran's spine from 
the cervical area to the sacroiliac joints in September 
1991.

The VA examiner who conducted a December 1991 examination 
found that the veteran was positive for tenderness in the 
elbows, wrists, ankles, knees, feet, and cervical spine.  
The veteran complained of pain in his hands, and 
radiologic examination of the hands was conducted, but the 
examination report does not reflect whether movement of 
the hands was painful.  The examination report indicates 
that the veteran had normal range of motion in the 
affected joints but that movement was painful or slightly 
painful.  

Based on the objective findings of pain on VA examination 
and the objective evidence of pathology, the positive HLA 
B27 laboratory examination, the veteran is entitled to a 
10 percent evaluation for each affected major joint or 
joint group.  As the evidence reflects bilateral 
involvement of 5 joints or joint groups (the elbows, 
wrists, ankles, feet, and knees) the 10 percent 
evaluations for these joints plus the 10 percent 
evaluations for each of the three segments all the spine 
and for the sacroiliac joints, results in an eighty 
percent evaluation when combined under 
38 C.F.R. § 4.25.  (Calculating a 10 percent evaluation 
for each painful joint with noncompensable limitation of 
motion, and combining the evaluations under 38 C.F.R. 
§ 4.25 results in a 78 percent disability rating [10 + 10 
= 19 (elbows) + 10 = 27 + 10 = 34 (wrists) + 10 =41 + 10 = 
47 (ankles) + 10 =52 + 10 (feet) = 57 + 10 = 61 + 10 
(knees) = 65 + 10 (cervical) = 69 + 10 (thoracic) = 72 + 
10 (lumbar) =75 +10 (sacroiliac) =78], warranting 
assignment of an 80 percent evaluation.)   

The Board notes that the examiner who conducted the 
December 1991 VA examination stated that the veteran had 
cervical pain, but did not state whether the veteran had 
painful movement in the dorsal or lumbar spine or pain in 
the sacroiliac joints.  However, medical statements from a 
private examiner who treated the veteran in September 1991 
and in March 1992 reflect that the veteran had involvement 
of his spine from the sacroiliac joints to the cervical 
area in 1991, as well as arthritis in the hands and 
wrists.  In March 1992, that examiner noted that the 
veteran had increased pain, swelling, stiffness, and loss 
of motion in the peripheral joints, with two-plus 
synovitis in the joints of the hands, as well as in the 
wrists and ankles.  Although this examiner did not state, 
in the March 1992 statement, that the veteran's back and 
sacroiliac joints remained affected, the examiner, by 
indicating that the veteran was having increased symptoms, 
placed the evidence at least in equipoise to establish 
that the veteran's back remained affected. Resolving 
reasonable doubt in the veteran's favor, the Board has 
assumed in making the above calculation that painful 
involvement of the back did not resolve. 

At the time of the VA examination in December 1993, the 
examiner stated that the veteran had recurrent pain in all 
joints, and specifically noted that the veteran had pain 
on movement of the hands, that weight bearing, balance, 
and propulsion were painful and that any movement of the 
back, especially bending, was painful.  This evidence 
again establishes that, at a minimum, the veteran had 
bilateral involvement of the hands, feet, ankles, knees, 
hips, and back, including the sacroiliac articulation, and 
results in an 80 percent evaluation.

At the time of VA examination in October 1997, the 
examiner specifically stated that the veteran's ankle 
joint motion was without pain.  However, the range of 
motion of the ankles was from dorsiflexion of 30 degrees 
with the knee extended and 12 degrees with the knee 
flexed, and there was 22 degrees of plantar flexion on the 
right and dorsiflexion to zero degrees with the knee 
extended.  On the left, the veteran had 13 degrees of 
dorsiflexion at the ankle with the knee flexed and 24 
degrees of plantar flexion.  As normal dorsiflexion is to 
20 degrees and normal plantar flexion is to 45 degrees, 
according to Plate II, 38 C.F.R. § 4.71a, it appears that 
the veteran's ankle range of motion was moderately 
limited, so as to warrant a compensable, 10 percent 
evaluation under 38 C.F.R. § 4.71a, DC 5271, even without 
complaints of pain.  The examiner also attributed the 
veteran's symptoms of right foot pain to the service-
connected ankylosing spondylitis.  In addition to 
bilateral foot involvement, "obvious" pain and discomfort 
in the shoulders, hips and knees was noted.  The Board 
notes, in addition, that the veteran sought VA treatment 
for spine and sacroiliac pain in April 1997 and May 1997.  
Consultation with rheumatology and consultation regarding 
chemotherapy were noted.  There is no indication that the 
veteran's back or sacroiliac pain improved.  Based on 
involvement of the ankles (10 +10 = 19), right foot (19 + 
10 = 27), shoulders (27 +10 =34 + 10 =41), hips (41 + 10 = 
47 + 10 = 52), and knees (52 + 10 =57 + 10 = 61), with 
inclusion of the back and the sacroiliac joints (61 + 10 
(cervical) = 65 + 10 (thoracic) = 69 + 10 (lumbar) =72 +10 
(sacroiliac) =75, warranting an evaluation of 80 percent.

On VA examination conducted in October 2000, the examiner 
concluded that the veteran had normal ranges of motion of 
the cervical, thoracic, and lumbar spine areas but had 
pain with three-quarters of the range of motion of 
cervical and thoracic segments and on three-quarters of 
rotation of the lumbar segments.  The veteran had pain 
with range of motion of the ankles, knees, hips, 
shoulders, but no pain with motion of the elbows or 
wrists.  There was fusion of the sacroiliac joints 
bilaterally on radiologic examination in March 1999.  
Again, calculation of involvement of these joints 
separately warrants an evaluation of 80 percent, if an 
increased evaluation to 20 percent for moderate limitation 
of range of motion of the lumbar spine and 20 percent for 
moderate limitation of range of motion of the cervical 
spine is included in the calculation, and an additional 10 
percent is included for the veteran's pain on chest 
expansion.  

When the veteran submitted his claim for an increased 
evaluation in November 1991, he stated that he was unable 
to perform the duties of his employment with the Postal 
Service.  The evidence thereafter reflects that the 
veteran attended college full-time, obtained a degree, and 
began working full-time as an accountant.  In a statement 
submitted in September 1997, the veteran's representative 
noted that the veteran's work schedule allowed him to 
report for VA examination only on Fridays.  The 
representative specifically stated that the veteran did 
not want to apply for a total evaluation based on 
unemployability.  The veteran's continued full-time 
employment was again noted during VA examination conducted 
in March 1999.  

In a statement signed by the veteran in June 1999 and 
submitted in July 1999, the veteran specifically stated, 
as to the benefit sought, "I seek an increase of 20 
percent."  A 60 percent evaluation is currently assigned 
for the veteran's service-connected ankylosing 
spondylitis.  With evaluation based on affected joints, 
the veteran is entitled to an increased evaluation to 80 
percent, the requested 20 percent increase.

The Board has considered whether in the veteran is 
entitled to an evaluation in excess of 80 percent.  In 
particular, the Board notes that the examinations of 
record do not, in most instances, state, as to each and 
every major joint or joint group, whether the veteran's 
service-connected disability is affecting range of motion 
or causing pain.  

The record also clearly establishes that some joints or 
joint groups that were affected and painful at one 
examination or during a certain period of time did not in 
all cases remain painful continuously thereafter.  The 
veteran described his symptoms as "moving around" from one 
part of his body to another.  In the absence of specific 
positive or negative evidence as to each and every major 
joint or joint group, the Board has resolved doubt by 
assuming that a joint or joint group found to be painful 
or to have limited motion remained affected until an 
examination report thereafter specifically noted absence 
of pain or noted normal motion without pain.  Since the 
Board has resolved doubt by assuming that, once a joint or 
group of minor joints was identified as affected, it 
remained affected unless specifically noted otherwise in 
the evidence, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 80 
percent.  

The Board further notes that the appropriate evaluation 
has been considered to be 80 percent if the combined 
evaluation as calculated under 38 C.F.R. § 4.25 was 75 
percent or more.  The Board further observes that the next 
higher evaluation, a 90 percent evaluation, requires a 
finding that almost all joint groups in the body are 
affected.  As the veteran did not manifest continuous pain 
in each joint group affected during some portion of the 
pendency of the appeal, although the Board has assumed 
continuous pain of the spine and sacroiliac articulation, 
the preponderance of the evidence is against an evaluation 
in excess of 80 percent.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.

The Board has considered whether the veteran might be 
entitled to an increased evaluation on an extraschedular 
basis.  The veteran was not hospitalized for treatment of 
ankylosing spondylitis during this period, although he 
underwent surgical removal of a Morton's neuroma from the 
right foot.  The evidence establishes that the veteran had 
significant symptomatology, with impact on his daily 
activities, but that evidence has been considered in 
awarding the 80 percent evaluation.  The veteran completed 
a college degree and worked after completing that degree, 
so the evidence is against a finding that the veteran's 
disability was more disabling than encompassed within the 
rating criteria for the assigned 80 percent evaluation.  

In the absence of evidence of factors suggesting that the 
veteran was more disabled than other veterans with an 80 
percent evaluation, or that his disability presented an 
unusual disability picture or factors not encompassed with 
the rating criteria for the 80 percent evaluation, the 
Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Since the veteran was able 
to maintain school enrollment or full-time employment for 
the majority of the evaluation period, even though his 
disability required a change in employment, the Board 
finds that the disability presented is encompassed in the 
assigned 80 percent evaluation.  


ORDER

An increased evaluation to 80 percent for ankylosing 
spondylitis is granted, subject to laws and regulations 
governing the effective dates of monetary awards.




		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

